DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responses to the Application filed on March 11, 2020.

Response to Amendment
The Applicant’s Preliminary Amendment filed on 3/11/2020 in which claim 4 have been amended, claim 10 have been added and entered of record.

Information Disclosure Statement
Information Disclosure Statements (IDS) filed on 3/11/2020 and 07/06/2021 were considered.
Claims 1-10 are pending for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR1-2017-0123609, filed on September 25, 2017.

Specification
every time an acronym (e.g. PCS) is introduced, it should be enclosed by parentheses and followed by written in full text. 

Claim Objections
Claim 2 is objected to because of the following informalities:  
Line 4 of claim 2 recites “an engine generator” should be “the engine generator”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markowz et al. US Patent Publication 2014/0327404; hereinafter “Markowz”.
Regarding claim 1, Markowz discloses a method (Figure 1 to Figure 3) of controlling output of an ESS (Figure 3, 22) depending on droop control according to 
monitoring the frequency variation range of the power grid (Figure 2, 2); 
predicting frequency correction range resulting from regulation of an engine generator [0061] during a predetermined unit regulation time [0111] if the frequency variation range is determined to exceed a first reference value [0111] [0004]; 
controlling the output of the ESS with an output value (Figure 1, charge or discharge power based on the frequency deviation curves) determined by a frequency of the power grid according to a droop control algorithm (Figure 1) set as a default if the predicted frequency correction range does not exceed a second reference value [0108] (Figure 1, 1 (Pset)); and 
fixing the output of the ESS during the unit regulation time if the predicted frequency correction range exceeds the second reference value (Figure 1, charge/discharge power is fixed after 1 (Pset) exceeded).
Regarding claim 5, Markowz discloses the method of Claim 1 above, Markowz also discloses wherein, depending on the frequency variation range of the power grid at a point of time when the frequency variation range thereof is monitored to exceed the first reference value and power of the power grid at the point of time, the second reference value is determined (Figure 1).
Regarding claim 6, Markowz discloses the method of Claim 1 above, Markowz also discloses wherein, at the step of monitoring the frequency variation range of the power grid, the frequency variation range after a certain time is determined in advance based on frequency change gradient of the power grid (Figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markowz in view of Capp et al. US Patent Publication 2005/0077881; hereinafter “Capp”.
Regarding claim 7, Markowz discloses the method of Claim 1 above, Markowz does not disclose a cycle time of performing the step of monitoring the frequency variation range of the power grid is equal to the unit regulation time.  Capp discloses a cycle time of performing the step of monitoring the frequency variation range of the power grid is equal to the unit regulation time [0081].  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to incorporate the teaching of Capp and have cycle time of performing the step of monitoring the frequency variation range of the power grid is equal to the unit regulation time doing so 
Regarding claim 8, Markowz discloses the method of Claim 1 above, Markowz does not disclose a cycle time of performing the step of monitoring the frequency variation range of the power grid is an integer multiple of the unit regulation time.   Capp discloses a cycle time of performing the step of monitoring the frequency variation range of the power grid is an integer multiple of the unit regulation time [0081].  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to incorporate the teaching of Capp and have a cycle time of performing the step of monitoring the frequency variation range of the power grid is an integer multiple of the unit regulation time.  Doing so would increase accuracy of the regulation system since it is well-known in the art that averaging the measurement can decreasing measurement noises.

Allowable Subject Matter
Claim(s) 2-4 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                             
/HAL KAPLAN/Primary Examiner, Art Unit 2836